DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 12, 13, 15-17, 19 and 21 are pending.

The following is an examiner’s statement of reasons for allowance: 
The record shows that prior art, US 20110223145 (Terness), teaches methods and composition generally similar to those of the instant claims but does not teach the specific claimed doses of cells. The claims have heretofore been held to be obvious because one of skill in the art would use Kleist (Clin Sci. 2015 May;128(9):593-607 Clin Sci. 2015 May;128(9):593-607 as guidance for implementing the general method taught in Terness, thereby arriving at the presently claimed dose. Applicant has pointed out the general unpredictability of projecting the results of preclinical animal studies to human treatments. Applicant further argues that the prior art shows that lower doses provided significant clinical benefit and, therefore, one of skill in the art would not be motivated to try the higher claimed dose, but would instead seek the minimum effective dose. Nevertheless, the question remained that since lower doses did yield clinical benefit, why would it be surprising or unexpected that higher doses would also be effective? Applicant persuasively argues that the unexpected result is the high levels of regulatory B (Breg) cells disclosed in FIG. 6 and FIG.8. 
Applicant’s arguments filed on 08/08/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647